          Case 4:20-cv-00041-KGB Document 12 Filed 01/19/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

COREY JOHNSON,                                                                         PLAINTIFF
ADC #129730

v.                                Case No. 4:20-cv-00041 KGB-BD

DARLENE BOREANI, et al.                                                               DEFENDANTS

                                              ORDER

       The Court has received a Recommended Disposition from United States Magistrate Judge

Beth Deere (Dkt. No. 10). No objections have been filed, and the time for filing objections has

passed. Plaintiff Corey Johnson filed an addendum to his amended complaint; however, he does

not assert any additional claims or raise any objections to the Recommended Disposition (Dkt. No.

11). The Court has carefully considered Mr. Johnson’s addendum in determining whether to adopt

Judge Deere’s Recommended Disposition. After a careful review, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Dkt. No. 10).

       Accordingly, this Court dismisses without prejudice plaintiff Corey Johnson’s claims for

failure to state a federal claim for relief (Dkt. No. 2). This dismissal counts as a “strike” under 28

U.S.C. § 1915(g).

       It is so ordered this 19th day of January, 2021.


                                                       Kristine G. Baker
                                                       United States District Judge
